Question Time (Council)
The next item is Question Time (B6-0010/2008).
The following questions are addressed to the Council.
Subject: Immigration in the wake of the EU-Africa summit
Can the Council provide information on the measures proposed for adoption in order to implement the agreements reached at the recent summit held in Lisbon between the EU and the countries of Africa on the subject of immigration?
President-in-Office of the Council. - It was agreed at the EU-Africa summit held on 9 December last year in Lisbon to establish a strategic partnership which would encompass all areas and issues of mutual interest.
I would especially like to draw your attention to three important documents which were adopted at that summit: the Lisbon Declaration, the EU-Africa Joint Strategy and its First Action Plan. This First Action Plan of the Joint Strategy establishes a partnership between Africa and the European Union in the supplementary fields of migration, mobility and employment.
The partnership between Africa and the European Union in the areas of migration, mobility and employment should ensure comprehensive responses to these issues with the specific aim of creating more and better jobs for Africans and better control of migration.
At the moment, the competent bodies of the Council are studying further measures that will need to be undertaken on the basis of the decisions of the Lisbon summit and on the basis of the EU-Africa Joint Strategy and its First Action Plan, including the partnership in the area of migration.
(ES) Madam President, the question is: what type of measures can be taken effectively, because the migratory pressure on Europe is still very high, as a result of the distressing social and economic situation in many African countries.
The specific question that I wanted to ask was whether, in fact, the Council currently has any concrete plan, because time is marching on, the situation in Africa is not improving and, in particular, many European countries are complaining of uncontrolled immigration and of the inability of the European institutions to control it.
What are we actually doing at the moment? What can we expect in the short term?
President-in-Office of the Council. - Mr Medina Ortega, the problems you were mentioning will not be resolved in a short period of time. The situation in Africa in the fields of economic development, security and peoples' welfare are of such dimensions that the time span for their resolution can only be long-term.
A long-term easing of migratory pressures can only achieved with improved living conditions on the African continent. The summit could not offer answers to all the issues; in particular, it could not offer quick solutions. As I have mentioned, the summit took place in December and debates on the measures to be adopted for implementation of the agreements reached at the summit are only just starting now.
I can say that the EU-Africa summit established a framework for all the talks on migration management which have been conducted at several conferences between Africa and the European Union. The EU-Africa summit now integrates the Tripoli process, the Rabat process and all the other processes. This is the first achievement, the consolidation of our efforts.
I would like to mention the essential feature of the European Union's policy on migration in relation to Africa. We are primarily striving for a global approach. This is an approach which includes the fight against illegal migration, efforts to improve the management of legal migration, prevention of human trafficking, better border controls and, above all, development of the countries from which such migration originates. Only this development will provide a long-term solution to the migratory pressures facing the European Union. The other measures I have already listed are at best short-term solutions that will not eradicate the essential problem which you yourself mentioned, the problem of the conditions prevailing in the countries of origin. That is the essential driving force behind migration.
(DE) I salute the way you are looking at the big picture here and distinguishing between medium- and long-term strategies. You referred to a summit coming up soon. Are you, as President-in-Office of the Council, prepared to call for an agreement by the relevant states in Africa on the readmission of illegal immigrants as a condition for positive cooperation, for more economic assistance and more assistance of other types?
President-in-Office of the Council. - The Council's policy on the return of illegal immigrants is well-known. It is one of the constituent parts of the European Union's migration policy that is being implemented with our African partners.
Development aid is also an aspect of migration policy, that is to say it must be taken into account, and immigration policy should be viewed from that perspective too because it addresses the long-term problem of creating better conditions in the countries from which the migration originates.
Frankly, I do not wish to speak about the direct application of conditions on development aid in relation to these aspects. It is a fact, however, that they are elements of the whole migration policy, which are still to be linked together and strengthened in the future.
(DE) President-in-Office, if there is one area in which people in Europe want the European Union to shoulder responsibility, it is the area of illegal immigration and immigration policy as a whole. Although, in my opinion, Parliament and the Commission are very active in this area, I am not so sure about the Council. You said that everyone knows what the Council is doing on this matter. I know what it is doing - and that is to do all it can to prevent the creation of vitally important European competences. That is what it has been doing for years. I would be interested to know what makes you so optimistic that anything will change and what concrete measures you are putting in place to bring about change.
President-in-Office of the Council. - Thank you for your question. I cannot agree that the Council is passive when it comes to migration. On the contrary, recently, especially last year, the Council paid a lot of attention to migration. I should also mention that the European Council plans to debate the issue of migration at its December session this year. That means it will be discussed at the highest political level.
The problem of migration is a real problem for the European Union. I have already mentioned the solutions and indicated the direction in which we should be looking to find them. More precisely, I could mention the further strengthening of FRONTEX. That is also one of the areas in which the Council is engaged.
It is important to address demand for migration. We must manage migration flows better and reduce the brain drain from Africa because it perpetuates bad conditions in large parts of the continent.
The Council is involved in developing concepts of mobile partnership and circular migration and, for this purpose, is continuing its missions to African countries. I should mention that during our Presidency there will be a mission to Nigeria and to the Republic of South Africa. The Council is pro-active and wishes to contribute.
It is a fact, however, that this is an area that falls into the third pillar - an area of justice and home affairs - where frequently there have been long procedures in search of a consensus. If the Lisbon Treaty is ratified and implemented, this will be an area where future decision-making will be easier and faster.
Subject: Regional funding after enlargement
What solution has the Council found for the issue of redistribution of regional funding made necessary by EU enlargement?
President-in-Office of the Council. - I should say in response to Mr Moraes' question that the inter-institutional agreement between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management has defined the financial framework for the European Union and the 27 Member States for the period between 2007 and 2013. This interinstitutional agreement was adopted in May. In July 2007 the legislative package on cohesion policy was adopted on the basis of that agreement. In short, after the enlargement in January 2007, there was no need for a reallocation of resources.
You spoke about the wider analysis of structural funding, but you may be aware that, last week, Eurostat published figures which showed which were the richest areas in the European Union and the richest cities. These included my own constituency of London, yet I live in a part of London which ranks among some of the poorest areas in Western Europe in terms of child poverty and so on.
Really, my question to you was: will you continue to take into account the fact that even in the richest areas, like London and Frankfurt, there are still pockets of poverty, which have been left behind, and should not be left behind just because we are quite rightly helping the poorest parts of Europe?
President-in-Office of the Council. - Thank you for this additional question. I think I now have a better understanding of the original question about the effect of enlargement on regional financing, to which my answer was that there was no effect because the resources had been appropriately allocated before enlargement.
However, the supplementary question is also a reasonable one. The question is whether such phenomena should be handled within the framework of regional policies. Affluent regions should perhaps be allowed or obliged to do more to eliminate pockets of poverty. This is probably done more easily by affluent regions than by those less well-off.
In short, we must take into consideration the concept of regional politics and regional resources within the framework of the European Union. This does not alter the reality of the problem you have pointed out.
(LT) Mr President, Minister, I would like to ask if you have any information, any figures, to show how the growth of GDP has been influenced by structural funding given to new accession countries and maybe even older Member States. Research carried out in my country, Lithuania, has shown that it was not structural aid, but development of the single market and the internal market that had a major impact on economic growth. Are you able to supply such figures? Thank you.
President-in-Office of the Council. - No, honourable Member, I have not got those figures with me. However, I can say two things.
Firstly, the common market benefits all the Member States, both old and new, and everyone else associated with this common market. There is no doubt about that and it can be seen in the 2006 European Commission report entitled 'Enlargement, two years after', which mentions and evaluates the beneficial effects of the enlarged common market and other aspects.
As regards the Structural Funds, the situation is as follows: What is important is not only the level of resources for a particular purpose within the Structural Funds, but also the quality of application of those resources. That is how I can maintain that, when applied well, these resources contribute to a higher per capita income in the country in question.
The Minister has had a very long day, so I am just going to suggest that, from the point of view of the Structural Funds and the Cohesion Fund, he look at the example of Ireland, where the Structural Funds and the Cohesion Fund played a major part in transforming a third world economy into what is the Celtic Tiger. It shows what can be done. Three out of the four legs under the Celtic Tiger were provided as a result of the Structural Funds, the Cohesion Fund and other funding from the European Union.
We wish the new Member States well, and we wish you well in your presidency.
President-in-Office of the Council. - I would only like to comment. The example of Ireland was given. Mr Higgins, you are probably quite right. Ireland is a model example of how good and effective application of Cohesion and Structural Funds contributes to more rapid development.
When I say that Ireland is a model example, I am quite serious. In other words, many countries, particularly those which joined the European Union in 2004 and 2007, are doing their utmost to adopt Irish experiences and 'know-how' when using these funds, in order to emulate Ireland's success.
Subject: 'Flexicurity' at work
What measures does the Council intend to take in the near future to settle outstanding labour relations issues and support the ideas of 'flexicurity' at work?
President-in-Office of the Council. - In December 2007, on the basis of comprehensive studies carried out by European institutions as well as social partners, the Committee adopted decisions on eight common principles relating to 'flexicurity'. Those principles were also confirmed by the European Council.
The Council noted in these decisions that the common principles should contribute to the implementation of the new cycle of the Lisbon Strategy. Recently, the Commission presented a proposal on integrated guidelines for 2008-2010. We can expect the Council to devote particular attention to flexicurity in the debates on this proposal, which have already started.
Responsibility for implementing the integrated guidelines will rest with the Member States. It is expected that, when reporting to the Council and the Commission on the implementation of those guidelines, they will refer to their regulations on flexicurity.
The Council is of the opinion that it is necessary to raise citizens' awareness of flexicurity policies and of the importance of those policies for reforming European economic and social models. Therefore, in its decision, the Council called on the Commission to instigate a public initiative to enable the relevant interest groups in the labour market to adopt the common principles more easily. The Council also asked the Commission to keep it regularly informed about the measures in question.
As regards the two important legislative proposals in the field of working conditions - I am talking about the Working Time Directive and the Temporary Employment Directive - the Slovenian Presidency is prepared to continue working on this matter. In view of the difficulties in reaching unanimity among the Member States, we are still assessing further possible procedures relating to that legislation. It should be mentioned in this respect that Europe has many and varied traditions in the regulation of working conditions. The Member States nevertheless managed to agree relatively quickly on the common principles of flexicurity, although they warned that these principles would have to be adapted to the specific conditions in each Member State.
All this indicates that the agreement will be more difficult to reach when looking for a solution in the form of binding legislation applicable to all the labour markets in the Union.
(EL) Madam President, the citizens of every Member State - employers and employees - are subject to pressure with regard to working relations. In many cases this is certainly due to globalisation, but it is also caused by the open method of coordination that the European Union has been implementing for years.
Thus we are raising objections to the proposals for the reform of insurance systems and to other measures based on this open method of coordination.
Does the Council intend to propose structural measures to improve working relations at European level in order to remove the strong opposition and protests that we see on television in all the Member States?
President-in-Office of the Council. - Of course the Council intends to continue and develop its efforts to improve conditions in the labour market. It is often said that improved flexibility in the labour market means reduced social security, but this is not so. The essence of the concept of flexicurity or secure flexibility is precisely that. The Council is convinced that this is the only correct course in the context of globalisation, which includes many issues.
What matters is not merely increased flexibility in the labour market, which should never be to the detriment of social security; there are a whole number of other measures such as life-long learning, better development of human resources, and other aspects of flexicurity.
In short, the Council intends to continue its activities in this field, and that will be one of the important issues to be debated at the March session of the European Council as par of the impetus for the new phase of the Lisbon Strategy.
(DE) As the word flexicurity suggests, the ideal is a combination of flexibility and security. This morning there was a debate about this and a suggestion came from Parliament that a minimum wage should be introduced in Member States according to their minimum standards. What will the Presidency do to guarantee that the minimum wage will in fact be realised in individual Member States within the foreseeable future?
Could I ask you to comment a little more on the point you made when you said that you would want to raise awareness and have a public initiative on this whole flexicurity issue. My feeling is that workers probably know the 'flexi' part very well, but are less clear on that of security in this new world of work.
And, on the issue of the minimum wage: coming from a country which has a minimum wage, I believe the issue is to make sure everyone is getting a minimum wage.
President-in-Office of the Council. - Firstly, my response to Mr Pirker. At the moment there is no consensus in the Council, that is to say the Council does not have a common position regarding the minimum wage, so in this phase the Presidency is not planning any specific initiatives in that regard.
Secondly, my response to Mrs McGuinness. I have mentioned Council's proposal, that is to say an appeal to the Commission to instigate a public initiative to explain the eight common principles to all interested groups in the labour market and making it easier for them to accept those principles, which were adopted in December last year.
At the same time, the Council called on the Commission to keep it informed of the relevant measures. The Council asked the Commission to act in a particular way, and we are now waiting for some feedback from the Commission.
Subject: EU mission to Chad
Will the Council make a statement on the EU's mission to Chad, and in particular on the present security situation on the ground? Will the Council give assurances that all necessary equipment for this difficult mission is available? How is the Council coordinating with the UN over the long-term situation in the region?
President-in-Office of the Council. - The process of shaping the forces for the European mission to Chad, which did not go so smoothly, was completed by 11 January this year to the extent that the commander was able to recommend commencement of the operation. On 28 January the Council confirmed the operation plan, the so-called 'o-plan', and adopted a decision on its commencement.
As we know, the Irish General Patrick Nash is commanding the operation. The force consists of 3 700 soldiers from 14 Member States. These forces are composed, equipped and trained to fulfil their mission satisfactorily in a difficult environment. Their rules on the use of force are strict and in line with the mandate laid down in Chapter VII of the United Nations Charter.
As we know, that mandate was given in Resolution 1778 of the United Nations Security Council. The European Union's operation, known as the EUFOR Chad-Central African Republic operation, will be conducted for one year from the date of declaration of the initial operational capability and will be neutral and impartial.
Planning was executed from the outset in close cooperation with the United Nations. To ensure transparency, efficiency and the possibility of modifying the measures, appropriate coordination mechanisms have been established at all levels, in New York and Brussels, at operation headquarters in Paris and on the ground.
After recent clashes between government forces and Chadian rebel groups, the security situation in Chad is now more stable. The deployment of the EU mission is continuing and we expect EUFOR to reach its initial operational capability by mid-March.
Let me mention some decisions adopted by the Council at the last session on Monday, the day before yesterday. The Council expressed its deep concern regarding the regional ramifications of the conflict in Darfur and attempts of overthrowing the Chadian government. It backed the African Union and the United Nations' call for the respect of the sovereignty, national unity and territorial integrity of Chad.
The Council stated that recent events underscored the need for the deployment of the mission to Eastern Chad, where their task should be to increase security. The Council has also stressed that, in the observance of its mandate, the mission will be impartial, neutral and independent.
I will finish by adding that the Council will closely follow the security situation in Chad and Western Darfur at all levels and also assess the consequences of this situation for the EUFOR mission.
President-in-Office, you did not answer my question, which was, specifically, if you could give an assurance that the necessary equipment for this difficult mission is available. Would you please answer that question and give an assurance?
As you said, it is under the command of an Irish Army officer, Lieutenant General Nash, and this evening 50 members of the elite Irish Army Rangers will be leaving Dublin, and will be followed by many more Irish troops in the near future.
Will there be sufficient logistical back-up? Do they have the medical services they need, and will you give an assurance, as I asked in my question, that all the necessary equipment for this difficult mission is available?
I wish God's speed and protection for the Irish Rangers and all the soldiers who are there, in their difficult task.
President-in-Office of the Council. - I should emphasise that in principle the equipping of units is the responsibility of each individual Member State that is sending units to a mission.
Honourable Member, you are asking about assurances that the Council cannot give, because they are the responsibilities of each individual Member State. I can only repeat what I said in the introduction, namely that the process of forming of the forces was completed successfully. It was difficult, but in the end it was successful to the extent that the mission commander recommended that the mission could commence.
(DE) I believe that this mission is a good idea in principle - as long as it is carried out professionally - because it achieves precisely what was addressed in the migration debate we heard earlier, namely creating security where immigrants come from. Therefore, I simply cannot understand that some hypocritical Austrian right-wing populists are against this mission. However, what I am concerned about already is that it is a constant topic of discussion whether, in particular, the French army will conduct itself in this mission with neutrality towards the parties in dispute. I would be interested to know what information you have about this and how you will ensure that the mission remains neutral overall towards all disputing parties. I would also like to take the opportunity to wish the soldiers there all the best.
I have a question in relation to contact with groups which are opposed to the government. I am not talking about rebel groups, but other groups which are opposed to the government. Has any effort been made to bring them on board, so that we have a more unified approach to the UN mission that is going into Chad, or the European Union mission that is going into Chad?
All contact so far seems to be with the government itself. I wonder if the way forward might not be to get people on board who may be opposed to the government, but who are not involved in rebel groups.
President-in-Office of the Council. - In answer to the question on neutrality, I can only say that the Council decided again on Monday, the day before yesterday, that the EU units in Chad will be impartial, neutral and independent. In my opinion this contains the answer to the question on the neutrality of the individual units involved in this operation. The whole operation is neutral, impartial and independent.
This also holds part of the answer to the supplementary question that followed. This is not an operation to recruit supporters. It is an operation which should, in an impartial and neutral way, guarantee security in the region to which it will be sent. It should not be looking to find some kind of ally. I repeat, it is a neutral and impartial operation whose task is to guarantee security in the region under its mandate.
Subject: Burma
Regarding the appointment of Mr Piero Fassino as EU Special Envoy for Burma to support the UN's good offices mission, and considering the important role of ASEAN, India and China in relation to Burma, how productive were Mr Fassino's recent meetings with China and other Asian nations?
In line with the GAERC conclusions of 15 October, the Council reaffirmed on 14 December that the EU stands ready to review, amend or further reinforce restrictive measures against the Government of Burma in the light of developments on the ground. What further restrictive measures would the Council consider (seeing as those presently in place are having somewhat of a minimal impact) and can the Council set a deadline for their implementation?
According to a recent fact-finding visit by the NGO CSW to the Thai-Burmese border, the number of people killed by the Burma Army in the crackdown on peaceful protests in September was far higher than official figures. Monks and civilians who had fled Burma since September gave CSW first-hand accounts of the regime's brutality against the pro-democracy movement. CSW has found that hundreds may have been killed during the Burma protests, and forced labour and rape continue in ethnic areas. How does the Council respond to this report? According to the Council, the EU is determined to assist the people of Burma/Myanmar further on their path to democracy, security and prosperity. How does the Council propose to do so more specifically?
President-in-Office of the Council. - I should mention from the outset that on 6 November last year, the European Union High Representative for the Common Foreign and Security Policy, Javier Solana, appointed a Special Envoy for Burma/Myanmar to highlight the importance which the European Union attaches to democratic change, reconciliation, improvement of human rights and development of the country.
Under this mandate, the Special Envoy, Mr Fassino, has asked for a meeting with the United Nations Special Adviser, Mr Gambari, and has also consulted the key partners of the European Union.
In November last year, in the margins of the EU-ASEAN Summit in Singapore, the Special Envoy met the representative of the ASEAN countries. In December he also went on his first mission to China. He met the representatives of Burma and its neighbours in Rome and during visits to the United Nations in Geneva and New York, and he will also be meeting their representatives in Brussels.
These consultations and political and diplomatic contacts made by our Special Representative will continue in the coming months. Particular attention will be paid to mediation by the United Nations and the United Nations 'Group of Friends'.
At the session on Monday, the General Affairs and External Relations Council welcomed the work of the Special Envoy, Mr Fassino, in coordinating the diplomatic efforts of the European Union and its Asian partners and reaffirmed his role in supporting and promoting the United Nations mission.
I should point out that, some time ago, the European Union adopted an overall common position which includes an arms embargo on Burma and travel restrictions and the freezing of assets for a large number of Burmese citizens connected with the military and the government.
In November 2007 the Council adopted stricter sanctions to reinforce the existing measures and to set up new ones, especially measures aimed at extractive activities. As anticipated, the Council will study the effect, efficiency, political suitability and practical feasibility of possible further restrictions.
The Council receives and studies information from its partners and many representatives in governmental organisations about their experience with the stricter sanctions.
The Council has noted that some Member States of the European Union and the Commission have recently increased aid to Burma and Burmese refugees in neighbouring countries. The European Union would be prepared to guarantee additional aid to Burma/Myanmar. For that reason it is calling for the Burmese authorities to adopt further measures to democratise the country and reach national reconciliation.
The official announcement of a referendum on the constitution, which should take place in May of this year, and in particular of multi-party elections in 2010, is, in the opinion of the Council, a step in the right direction.
This is just a follow-up to your response to this very complicated matter, which I much appreciate.
I would just like to raise two related issues. Firstly, the General-Secretary of the KNU was assassinated in his home in Thailand on 14 February. I understand that Christian Solidarity Worldwide had visited him two days earlier. What pressure have we placed on Thailand to investigate that murder? I understand that the assassination was ordered by the regime in Burma.
Secondly, my understanding is that refugees coming into Malaysia have been quite badly treated. In fact, some refugees gave birth while in custody or in prison. What pressure we have put on both Thailand and Malaysia in relation to dealing with these issues?
President-in-Office of the Council. - The Council did not discuss this issue in connection with either Thailand or Malaysia. I will forward your question to the Council.
Subject: Democracy movement in Burma
In the wake of the recent brutal suppression of the peaceful street protest in Burma, could the Council say what action it is taking to ensure that the democracy activists are protected and that the military junta works towards a peaceful and quick transition to an open democracy, and if has made representations for the return of the disappeared in Burma, including monks whose whereabouts are unknown since the latest protests?
President-in-Office of the Council. - As I mentioned in the previous answer, the Council is following the situation in Burma/Myanmar closely and is receiving reports from various sources.
The EU, together with other countries, responded to the demonstrations of last August and September and to the violent suppression of those peaceful demonstrations, with the clear aim of displaying its solidarity with the Burmese population. Also, it adopted stronger restrictive measures targeting those responsible for violence and the general political deadlock and conditions in the country. As mentioned before, because of the difficult living conditions of the population and because of the numbers of refugees, some Member States and the Commission have increased aid to Burma as well as to Burmese refugees in neighbouring countries.
In addition, the European Union was among the instigators of the United Nations Human Rights Council meeting in Geneva in October 2007, which authorised the United Nations Special Rapporteur on Human Rights, Sérgio Pinheiro, to visit Burma/Myanmar and investigate the violent suppression of the September demonstrations and the alleged killings and disappearances following the events.
The European Union fully supports Professor Pinheiro's recommendations in his December report and regularly calls on the authorities in Burma to implement them. The EU has approached the Burmese authorities on many occasions. It is also attempting to utilise meetings with Burma/Myanmar at multilateral forums to call on the authorities to begin an inclusive and overall process of reconciliation and political reforms, to eliminate the limitations imposed on Aung San Suu Kyi, to release political prisoners and to improve access for international organisations, especially the International Committee of the Red Cross.
The EU has presented these opinions to Burma's neighbours and stressed the urgent need to improve the situation in that country. As I have mentioned, the announcement of a referendum on the constitution and multi-party elections in 2010 has given some hope.
(GA) Mr President, I welcome the response of the President-in-Office of the Council. He said in answer to my colleague, Colm de Búrca's question that he wanted Burma to be more democratic.
As regards that, I would like to ask a question about the new Constitution: is it not true that this document was drafted without the involvement of the leader of the main democratic opposition party, Aung San Suu Kyi? That is in no way satisfactory.
And is it not evident, that the army and the armed forces will keep a tight hold on or control power?
Another important question: Will there be any independent monitoring on the part of the EU or the United Nations as regards the referendum and the Constitution?
President-in-Office of the Council. - I am yet to receive an answer to the question as to whether independent monitoring of the referendum planned for May is guaranteed. For the time being we only have an announcement that the referendum will take place. As I have already said, the Council is of the opinion that this is a step in the right direction. Your question is, of course, pertinent and will be forwarded to the Council.
To answer the first part of your question, the European Union is insisting that the democratisation processes in that country must include the cooperation of the opposition and ethnic groups, because only in that way can we hope for national reconciliation and a long-term stability of that country.
Subject: Audiovisual Media Services Directive
Does the Council believe that the Audiovisual Media Services Directive 97/36/EC will be able to keep pace with developments in audiovisual technology and advertising?
Is the Council satisfied that requesting media service providers to develop codes of conduct towards children is a sufficiently robust measure to protect children's particular interests - for instance, to prevent advertising of so-called 'junk food' aimed at children?
President-in-Office of the Council. - Mrs McGuinness probably already knows that on 11 December last year the Council and the European Parliament adopted a directive to amend the Television without Frontiers Directive and rename it the Audiovisual Media Services Directive.
The first recital of the new, amended directive explains that it is necessary to amend the directive because of the development of new technologies and their impact on business models, especially the financing of commercial broadcasting. The aim of the new directive is to find answers to these technological changes by introducing some new, technically neutral, terminology-based definitions that will enable them to be used not only for the current services, but also for those forms of service yet to be developed, such as audiovisual media services and services on demand. To satisfy this future capability, we think that the directive regulating the audiovisual sector should be valid for a few years to come.
Pursuant to this directive, and not later than 19 December 2011 and every three years thereafter, the Commission must prepare a report of the application of the directive and, if necessary, make further proposals for its adaptation, especially in respect of new technological developments.
As regards junk food advertising for children, the European Parliament and the Council agree that this issue could be dealt with most effectively if the providers of audiovisual media services were to develop codes of conduct. For this purpose, the second paragraph of Article 3(e) of the amended directive includes a requirement that all Member States and the Commission encourage media service providers to develop such codes.
You have answered the first part of my question very fulsomely, and I thank you for that.
On the second part, perhaps what we need is a code of conduct that is effective, because we have many codes of conduct on paper, and they are not effective. I would ask perhaps that you make a statement in relation to when we review codes of conduct and see that they are not having an effect, will we take tougher action? I think we may need to.
President-in-Office of the Council. - The essence of a code of conduct is precisely that it is developed by the providers themselves. However, it is clear that if the codes are inadequate and do not meet the needs, neither the Council nor the Commission will be satisfied. That is why my answer to your question is basically that the Council and the Commission must persist at least until the providers have developed effective codes of conduct.
President-in-Office, could I direct you to another matter in terms of the protection of children in the context of media, in particular against the background of rising and alarming suicide rates in Europe, not least in my own constituency? This is, what can the Council do in respect of the gross misuse, in particular via internet services, of readily available advice on how to commit suicide? I today downloaded information from one such site, which gave multiple advice on how to commit suicide.
It is quite appalling. Even if one goes onto Wikipedia one can find information on how to commit suicide. Will the Council address that in the context of child protection, in particular in the context of media?
(DE) My question relates to the telecommunications package presented by the Commission, where new opportunities for television arise as a result of the digital dividends, i.e. through the use of the digital spectrum of frequency allocation. Do you see a need to modify the Television Directive based on the new technical regulations?
President-in-Office of the Council. - In view of the problem pointed out by Mr Allister and the cases which should be condemned and require action, I should mention that, even prior to being amended, the directive contained a ban on advertising anything harmful to health. It also banned communications that may cause physical or moral detriment to minors. I think those definitions also cover the cases mentioned. I should also say that the amendment to the directive was published last December and the Member States have two years to incorporate it into their internal law.
As regards the 'telecom' package, I find it difficult to answer the question, which requires a more detailed analysis of the need for changes. However, this question has been discussed. The legislative package relating to telecommunications is being debated at the moment. Your question will be forwarded to the Council. I am in no doubt that if a change has to be introduced, it will be.
Questions which have not been answered for lack of time will be answered in writing (see Annex).
That concludes Question Time.
Madam President, I would just like to thank the services for very promptly acting upon the information that I sent them to accurately record my actual voting intention. That has now been done, so I would like, through you, to forward my thanks to them for acting as efficiently as they have done. The public record now shows my actual voting intention. I am obliged to you.
(The sitting was suspended at 19.05 and resumed at 21.00)